As filed with the Securities and Exchange Commission on September 20, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STAR BULK CARRIERS CORP. (Exact Name of Registrant as Specified in its Charter) Republic of the Marshall Islands (State or Other Jurisdiction of Incorporation or Organization) N/A (I.R.S. Employer Identification No.) 40 Agiou Konstantinou Street, 15124, Athens, Greece (Address of Principal Executive Offices) STAR BULK CARRIERS CORP. 2 2 And 2 (Full Title of the Plan) Seward & Kissel LLP Attention:Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (Name and Address of Agent for Service) (212) 574-1200 (Telephone Number, Including Area Code, of Agent of Service) Copies to: Gary J. Wolfe, Esq. Robert E. Lustrin, Esq. Seward & Kissel LLP One Battery Park Plaza New York, NY 10004 (212) 574-1200 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): [] Large accelerated filer [X] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Common Stock Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the "Securities Act"), this Registration Statement shall include any additional shares of common stock that may become issuable as a result of stock splits, stock dividends or similar transactions. Represents 4,665,100 shares of common stock that have been issued under the Star Bulk Carriers Corp. 2007 and 2010 Equity Incentive Plans and have been and may in the future be issued under the Star Bulk Carriers Corp. 2010 and 2011 Equity Incentive Plan. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act, based on the average of the high and low sales prices of a share of the Registrant's common stock on September 16, 2011, as reported on the NASDAQ Global Select Market. EXPLANATORY NOTE Unless the context otherwise requires, as used in this Registration Statement, the terms "Company," "we," "us," and "our" refer to Star Bulk Carriers Corp., a Marshall Islands corporation, and all of its subsidiaries, and "Star Bulk Carriers Corp." refers only to Star Bulk Carriers Corp. and not to its subsidiaries. This Registration Statement on Form S-8 contains two parts. The first part contains a reoffer prospectus prepared pursuant to the requirements of General Instruction C to Form S-8 (in accordance with Part 1 of Form F-3) that covers resales of "restricted securities" and "control securities" (in each case as defined in General Instruction C to Form S-8).This reoffer prospectus may be used for reofferings and resales on a continuous basis in the future of 4,665,100 shares of common stock, par value $0.01 per share, of the Company that have been issued under the Star Bulk Carriers Corp. 2007 Equity Incentive Plan and that have been and may in the future be issued under the Star Bulk Carriers Corp. 2010 Equity Incentive Plan and that may in the future be issued under the Star Bulk Carriers Corp. 2011 Equity Incentive Plan (collectively, the "Equity Incentive Plans") to directors, officers, key employees (including any prospective director, officer or key employee) and consultants of the Company and its subsidiaries (collectively, "Key Persons"). The second part of this Registration Statement contains information required in the Registration Statement pursuant to Part II of Form S-8. We have and will periodically issue shares of common stock to certain Key Persons under the 2010 Equity Incentive Plan and will periodically issue shares of common stock to certain Key Persons under the 2011 Equity Incentive Plan and the reoffer prospectus has been included in this registration statement on Form S-8 so that upon issuance of these shares to Key Persons, such persons may resell their respective shares of common stock.If subsequent to the date of this reoffer prospectus, we grant further awards to Key Persons under the 2010 Equity Incentive Plan, we may supplement this reoffer prospectus with the names of such Key Persons and the amounts of securities to be reoffered by them as selling shareholders. PART I INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS The documents constituting Part I of this Registration Statement will be sent or given by the Company to the Key Persons, the grantees under the Equity Incentive Plans, as specified by Rule 428(b)(1) under the Securities Act.The Part I Information is not filed with the U.S. Securities and Exchange Commission, or the Commission, either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. Upon written or oral request, the Company will provide, without charge, the documents incorporated by reference in Item 3 of Part II of this Registration Statement.The documents are incorporated by reference in the Section 10(a) prospectus.The Company will also provide, without charge, upon written or oral request, other documents required to be delivered to employees pursuant to Rule 428(b) under the Securities Act. Requests for the above-mentioned information should be directed to Ms. Georgia Mastagaki, our Corporate Secretary, at the address and telephone number on the cover of this Registration Statement. REOFFER PROSPECTUS STAR BULK CARRIERS CORP. This prospectus relates to the offer and sale by the selling shareholders identified in this prospectus, or such selling shareholders who are added hereto by prospectus supplement, and any of their respective pledgees, donees, transferees or other successors in interest, of up to an aggregate of 4,665,100shares of common stock of the Company. We will not receive any of the proceeds from the sale of shares by the selling shareholders. The shares of common stock have been and will be issued pursuant to awards granted under the Star Bulk Carriers Corp. 2011 Equity Incentive Plan, 2010 Equity Incentive Plan and 2007 Equity Incentive Plan (collectively, the "Equity Incentive Plans"). The shares of common stock covered by this prospectus may be sold at fixed prices, at market prices prevailing at the time of sale, at prices related to such prevailing market prices or at negotiated prices. See "Plan of Distribution". We will bear all costs, expenses and fees in connection with the registration of the shares. Brokerage commissions and similar selling expenses, if any, attributable to the offer or sale of the shares will be borne by the selling shareholders. Each selling shareholder and any broker executing selling orders on behalf of a selling shareholder may be deemed to be an "underwriter" as defined in the Securities Act.If any broker-dealers are used to effect sales, any commissions paid to broker-dealers and, if broker-dealers purchase any of the shares of common stock covered by this prospectus as principals, any profits received by such broker-dealers on the resales of shares may be deemed to be underwriting discounts or commissions under the Securities Act. In addition, any profits realized by the selling shareholders may be deemed to be underwriting commissions. Our common stock is listed on the NASDAQ Global Select Market, or NASDAQ, under the symbol "SBLK."On September 16, 2011, the closing sale price of our common stock on NASDAQ was $1.42 per share. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers. The names of any underwriters, agents or dealers will be included in a supplement to this prospectus. Our principal executive offices are located at 40 Agiou Konstantinou Street, 15124, Athens, Greece. Our telephone number at that address is An investment in these securities involves risks. See the section entitled "Risk Factors" beginning on page 6. NEITHER THE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is September 20, 2011. FORWARD LOOKING STATEMENTS ii PROSPECTUS SUMMARY 1 RISK FACTORS 7 USE OF PROCEEDS 8 CAPITALIZATION 9 PRICE RANGE OF OUR COMMON SHARES 10 SELLING SHAREHOLDERS 11 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 13 LEGAL PROCEEDINGS 13 DESCRIPTION OF SHARE CAPITAL 14 PLAN OF DISTRIBUTION 21 ENFORCEMENT OF CIVIL LIABILITIES 21 EXPENSES 23 MATERIAL CHANGES 23 LEGAL MATTERS 23 EXPERTS 23 WHERE YOU CAN FIND ADDITIONAL INFORMATION 23 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 24 Unless otherwise indicated, all dollar references in this prospectus are to U.S. dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States of America. This prospectus does not contain all the information provided in the registration statement we filed with the Commission. For further information about us or the securities offered hereby, you should refer to that registration statement, which you can obtain from the Commission as described below under "Where You Can Find Additional Information." i FORWARD LOOKING STATEMENTS Star Bulk Carriers Corp. and its wholly owned subsidiaries, or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include; (i) the strength of world economies; (ii) fluctuations in currencies and interest rates; (iii) general market conditions, including fluctuations in charterhire rates and vessel values; (iv) changes in demand in the drybulk shipping industry, including the market for our vessels; (v) changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs; (vi) changes in governmental rules and regulations or actions taken by regulatory authorities; (vii) potential liability from pending or future litigation; (viii) general domestic and international political conditions; (ix) potential disruption of shipping routes due to accidents or political events; (x) the availability of financing and refinancing, (xi) vessel breakdowns and instances of off-hire, and (xii) other important factors described from time to time in the reports filed by the Company with the Commission. WE UNDERTAKE NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS CONTAINED IN THIS PROSPECTUS, OR THE DOCUMENTS TO WHICH WE REFER YOU IN THIS PROSPECTUS, TO REFLECT ANY CHANGE IN OUR EXPECTATIONS WITH RESPECT TO SUCH STATEMENTS OR ANY CHANGE IN EVENTS, CONDITIONS OR CIRCUMSTANCES ON WHICH ANY STATEMENT IS BASED. ii PROSPECTUS SUMMARY This section summarizes some of the information that is contained later in this prospectus or in other documents incorporated by reference into this prospectus. As an investor or prospective investor, you should review carefully the risk factors and the more detailed information that appears later in this prospectus or is contained in the documents that we incorporate by reference into this prospectus. Unless the context otherwise requires, as used in this prospectus, the terms "Company," "we," "us," and "our" refer to Star Bulk Carriers Corp., a Marshall Islands Corporation, and all of its subsidiaries, and "Star Bulk Carriers Corp." refers only to Star Bulk Carriers Corp. and not to its subsidiaries.We use the term deadweight ton, or dwt, in describing the size of vessels. Dwt, expressed in metric tons, each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. We operate drybulk vessels of two sizes: Capesize, which are vessels with carrying capacities of between 110,000 dwt and 199,000 dwt, and Supramax, which are vessels with carrying capacities of between 50,000 and 59,999 dwt. Unless otherwise indicated, all references to "Dollars" and "$" in this report are to U.S. Dollars. Our Company We are an international provider of marine drybulk transportation services. Our vessels carry a variety of drybulk commodities including coal, iron ore and grains, or major bulks, as well as bauxite, phosphate, fertilizers and steel products, or minor bulks. As of the date of this prospectus, our operating fleet consists of six Capesize drybulk carriers and eight Supramax drybulk carriers with an average age of 11.0 years and a combined cargo carrying capacityof approximately 1.4 million dwt. In addition to our operating fleet, we have entered into contract for the construction of one newbuilding Capesize drybulk carrier with expected delivery in November 2011. As a result of this newbuilding contract, our operating fleet is expected to grow by the end of this year, with our cargo carrying capacity increasing to 1.6 million dwt. Currently, we charter the majority of our vessels on medium- to long-term time charters, with average remaining terms ranging from one month to ten years. We also employ some of our Supramax drybulk carriers in the spot market or under short-term trip charters and on freight agreement, in line with our active fleet employment strategy. In addition, we have a contract of affreightment, or COA, to transport approximately 1.35 million metric tons of iron ore between Brazil and China for Vale International S.A. (or Vale). Our other current customers include STX PanOcean Co. Ltd., Pacific Bulk Shipping Limited, Rio Tinto Shipping (Asia) PTE Ltd. (or Rio Tinto), SK Shipping Singapore PTE Ltd. (or SK Shipping), Cargill International S.A. (or Cargill), Dampskibsselskabet Norden A/S (or Norden) and Global Maritime Investments Limited (or GMI). We perform the commercial and technical management of our fleet in-house. We believe our in-house vessel management increases our operational flexibility, enhances vessel utilization, enables better cost control and improves our profitability. Pursuant to an agreement dated May 12, 2011, we also provide commercial and technical management for a Supramax drybulk carrier that is owned by a third party. We believe this aspect of our operations differentiates us from other publicly listed drybulk companies that do not have in-house commercial and technical management capabilities. We have consistently returned capital to our shareholders by paying dividends. On August 10, 2011, we declared our ninth consecutive quarterly dividend of $0.05 per share which was paid on August 31, 2011 to shareholders of record as of August 25, 2011. We aim to provide our shareholders with an attractive dividend while maintaining capital to invest and grow our business. We believe that our existing liquidity, conservative leverage and charter coverage will allow us to continue to pay dividends as we expand our fleet. Our board of directors evaluates our ability to pay a dividend on a quarterly basis and any future dividend payments will be subject to determination by our board of directors in its discretion. Please see "Item 8. Financial Information - Consolidated statements and other financial information - Dividend policy" of our Annual Report on Form 20-F for the year ended December 31, 2010, which is incorporated herein by reference. 1 In line with our growth plan, we have entered into contracts for the construction of two Capesize newbuildings. Star Borealis was delivered to us on September 9, 2011 and Star Polaris is scheduled to be delivered to us in November 2011. As of September 16, 2011, we have paid approximately $96.4 million to the shipyard, consisting of $42.8 million in cash and $53.6 million in borrowings under our $70.0 million term loan with Credit Agricole Corporate and Investment Bank, of the approximately $106.9 million of total construction costs. We intend to finance the remaining construction costs through the available borrowings under that term loan. On May 12, 2011, we entered into an agreement with Barrington Corporation, or Barrington, a Marshall Islands company minority owned by family members of our Chairman, Mr. Petros Pappas, to acquire a 1994-built Capesize vessel, the Star Mega (formerly the Megalodon) along with its long-term time charter, for an aggregate purchase price of $23.7 million. On the same date, we also entered into an agreement with Donatus Marine Inc., or Donatus Marine, a Marshall Islands company minority owned by family members of our Chairman, to acquire a 1996-built Capesize vessel, the Star Big (formerly the
